51 F.3d 269
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles FIELDS, Defendant-Appellant.
No. 94-7036.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995.Decided:  March 31, 1995.

Charles Fields, Appellant Pro Se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from a district court order that denied his request to file a late notice of appeal.  The district court entered its final order on Appellant's 28 U.S.C. Sec. 2255 (1988) motion on June 16, 1993;  Appellant filed his "Notice of Out-of-Time Appeal" more than one year later.  Since courts are not empowered to extend the appeal period after the thirty-day extension period of Fed.  R.App. P. 4(a)(5) has expired, we affirm the district court's order.  See Ali v. Lyles, 769 F.2d 204, 205 (4th Cir.1985).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED..